DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the amendment filed on 11 February 2021.
2.  Claims 21-31, 33-35 and 41-45 are pending in the application.
3.  Claims 21-31, 33-35 and 41-45 have been allowed.
4.  Claims 1-20, 32 and 36-40 have been cancelled.
Allowable Subject Matter
5.  Claims 21-31, 33-35 and 41-45 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
Regarding the prior art rejection, the applicant’s arguments filed on 05 October 2020 have been deemed persuasive.  Specifically, with respect to independent claim 21, the prior art does not disclose, teach or fairly suggest the limitations of “receiving, via a secure connection, a request for data directed to the field level security system, the request comprising a call to a secure-data Application Program Interface (API), the call requesting tokenization of a particular portion of the requested data” and “identifying, based on the particular portion, sensitive field level data for tokenization with the field level data”.  With respect to independent claim 29, the prior art does not disclose, teach or fairly suggest the limitations of “receiving, via a secure connection, a request for data directed to the field level security system, the request comprising a call to a secure-data Application Program Interface (API), the call requesting detokenization of a portion of the requested data” and “identifying, based on the token, sensitive field level data for detokenization within the data”.
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
6.  The following references have been considered relevant by the examiner:
A.  Perkins et al US 2018/0218173 A1 directed to sharing transaction data across different organizations while preserving data privacy and anonymizing the source organization [abstract].
B.  Akinmeji et al US 2018/0096102 A1 directed to providing to redact sensitive data from a payload [abstract].
C.  Lad et al U.S. Patent No. 9,917,817 B1 directed to selective encryption of outgoing data [abstract].
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492